Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are pending.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow channel mechanism” and “flow-channel switching unit” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitations “the second mixer and the second separation column do not communicate with the detector” and “the first mixer and the first separation column do not communicate with the detector” do not have support in the instant specification and drawings.  The instant specification does not describe any situations in which a mixer and separation column do not communicate with the detector.  Additionally, detector 7 is shown in Figures 1-4 to be in constant communication with all components of the system.  Claims 2-5 are rejected as well since they depend on claim 1. 
In regard to claim 6, the limitations “the first mixer …directly upstream from the first separation column” and “wherein the second mixer … directly upstream from the second separation column” are considered new matter.  The instant specification and drawings do not 
Claim Rejections - 35 USC § 102/103
Claim 6 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 7132650 by Gamble et al. (Gamble).
In regard to claim 6, Gamble teaches a flow channel mechanism (Figure 5; C4/L27-31; C15/L42 to C17/L18); capable of separating a sample component in a solvent and enabling a detector to detect the sample component.  
Gamble teaches a first mixer (Figure 5, loop of injection valve; C15/L42 to C17/L18); capable of mixing the solvents therein.  Gamble teaches a second mixer (Figure 5, another loop of injection valve; C15/L42 to C17/L18); which capable of mixing solvents.  Gamble teaches the first and second mixers have different capacities since the length of fluid path from the sample injector 616 to the different columns 618 is different. 
In the alternative that Gamble does not teach the capacity of the first and second mixers are different.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to tune the capacities of the mixers in order to accommodate desired amounts of fluids. 

Gamble teaches a flow-channel switching unit (Figure 5, sample injection valve of sample injectors 616; C15/L42 to C17/L18); capable of enabling a first communication state in which the first mixer and the first separation column communicate with the detector and a second communication state in which the second mixer and second separation column communicate with the detector.  
Gamble teaches the first mixer is directly downstream from the at least one flow channel switching unit and directly upstream from the first separation column (Figure 5, C15/L42 to C17/L18).  Gamble teaches the second mixer is directly downstream from the at least one flow channel switching unit and directly upstream from the second separation unit (Figure 5, C15/L42 to C17/L18). 

Claim Rejections - 35 USC § 103
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7132650 by Gamble et al. (Gamble).
In regard to claim 1, Gamble teaches a flow channel mechanism (Figure 5; C4/L27-31; C15/L42 to C17/L18); capable of separating a sample component in a solvent and enabling a detector to detect the sample component.  
Gamble teaches a first mixer (Figure 5, loop of injection valve; C15/L42 to C17/L18); capable of mixing the solvents therein.  Gamble teaches a second mixer (Figure 5, another loop 
Gamble teaches a first separation column which is associated with the first mixer (Figure 5, HPLC column 618A; C15/L42 to C17/L18).  Gamble teaches a second separation column which is associated with the second mixer (Figure 5, HPLC column 618B; C15/L42 to C17/L18).  
Gamble teaches a flow-channel switching unit (Figure 5, sample injection valve of sample injectors 616; C15/L42 to C17/L18); capable of enabling a first communication state in which the first mixer and the first separation column communicate with the detector and a second communication state in which the second mixer and second separation column communicate with the detector.  
Gamble does not explicitly teach the flow channel switching unit is capable of enabling switchover between a first communication state in which the second mixer and the second separation column do not communicate with the detector and a second communication state in which the first mixer and the first separation column do not communicate with the detector.  Gamble teaches the system includes a system controller (Figure 5, system controller 640; C15/L42 to C17/L18).  Gamble teaches the controller is used to receive control inputs and permit execution of user defined instruction sets; the controller may include multiple discrete control elements (C15/L42 to C17/L18).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to control the system in such a way as to enable a first communication state in which the second mixer and the second separation column do not communicate with the detector and a second communication state in which the first mixer and the first separation 
In regard to claim 3, Gamble teaches the flow channel switching unit is multiple valves (Figure 5, sample injectors 616; C15/L42 to C17/L18).  Gamble does not explicitly teach the flow-channel switching unit is configured of one valve.  As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the injectors of Gamble, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
In regard to claim 5, Gamble teaches a detector (Figure 5, detector 619; C15/L42 to C17/L18); capable of detecting a sample component in a solvent having been separated in the first separation column in the first communication state and a sample component in a solvent having been separated in the second separation column in the second communication state. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7132650 by Gamble et al. (Gamble), as noted above, in view of U.S. Patent Publication No. 2008/0179251 by Davison et al. (Davison).
In regard to claim 2, Gamble teaches the limitations as noted above.  Further, Gamble teaches desired application depends on the temperature of system (C7/L9-21).  

Davison teaches a flow channel mechanism separating a sample component in a solvent with a detector detecting a component (abstract).  Davison teaches a column and a flow switching unit (abstract).  Davison further teaches heating the device to control the temperature of the column and solvent within a desired range ([0136]).  Davison teaches the heater provides feedback related to the sample temperature ([0139]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an oven housing the first and second mixer and the first and second separation column, as taught by Davison, in the apparatus of Gamble in order to control the temperature of the column and solvent within a desired range. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7132650 by Gamble et al. (Gamble), as noted above, in view of U.S. Patent Publication No. 2013/0295597 by DeWitte et al. (DeWitte).
In regard to claim 4, Gamble teaches the limitations as noted above.  Gamble does not teach a concentrator column. 
DeWitte teaches a concentrator column ([0151]); capable of capturing and concentrating a sample.  DeWitte teaches the concentrator column allows for fractions to be retained or concentrated in the column and further separated according to desired parameters.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a concentrator column, as taught by DeWitte, in the system of Gamble in . 
Response to Arguments 
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments concerning the 112a; the instant specification provides a configuration whereby an operator does not need to manually remove a separation column and replace it with another column; it would be contemplated for a first valve to enable switchover between a first communication state in which the first mixer and the first separation column communicate with a detector, and a second communication state in which the second mixer and the second separation column communicate with the detector; only switching the first valve makes it possible to switch between the first and second communication state, the Examiner does not find this persuasive. 
As seen below in Figure 1, detector 7, cell 71, light source 72, and light receiver 73 are in communication with separation columns 54, 53, and mixers 51, 52. 

    PNG
    media_image1.png
    652
    867
    media_image1.png
    Greyscale

In regard to the applicant’s arguments concerning the 112a; the Figures show a first mixer 51 is directly downstream of the flow channel switching unit; the Figures shows the second mixer 52 is directly downstream from the flow channel switching unit 55; while both of these devices are connected at both the inlet and outlet to the flow channel switching unit 55, the present claims do not provide that the flow stream of the first or second mixer does not have an outlet leading back to the flow channel switching unit, the Examiner does not find this persuasive. 
This argument no longer applies.  See updated rejection above. 
In regard to the applicant’s arguments regarding the 102 rejection; the “loop of the injection valve” of Gamble is not believed to be a mixer as provided in the claims; Gamble fails to disclose a plurality of mixers associated with the different columns; sample loops are not mixers as would be understood by someone with skill in the art; the prior art does not teach a second mixer which has a capacity different from a capacity of the first mixer; the sample loops of Gamble are identical; the Office has provided no justification as to why the structures would have a different capacity, the Examiner does not find this persuasive. 
Claim 6 is directed towards an apparatus. Claim 6 requires “a first mixer configured to mix solvents therein” and “a second mixer which has a capacity different from a capacity of the first mixer and configured to mix solvents therein”.  The instant specification does not provide a definition for the term “mixer”.  The instant specification notes that 51 and 52 in the Figures represent mixers.  Figure 1 depicts mixers 51 and 52 as boxes connected to the valve and does not provide a specific structure.  As such, the term mixer is interpreted under broadest reasonable interpretation in light of the instant specification as a device capable of accommodating mixing.  
The loops of Gamble are capable of mixing solvents therein.  
Regarding arguments related to capacity – see the updated rejection above. 
In regard to the applicant’s arguments that Gamble does not teach a first separation column specifically associated with a first mixer and a second separation column specifically associated with a second mixer, the Examiner does not find this persuasive. 
As noted above: Gamble teaches a first separation column which is associated with the first mixer (Figure 5, HPLC column 618A; C15/L42 to C17/L18).  Gamble teaches a second separation column which is associated with the second mixer (Figure 5, HPLC column 618B; C15/L42 to C17/L18).  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777